
	

116 S2273 IS: Appalachian Regional Commission Reauthorization Act
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2273
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2019
			Mrs. Capito (for herself, Mr. Cardin, Mr. McConnell, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 40, United States Code, to reauthorize the Appalachian Regional Commission, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Appalachian Regional Commission Reauthorization Act.
		2.Appalachian regional development
 (a)In generalSection 14703 of title 40, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (4), by striking and at the end; (B)in paragraph (5), by striking through 2020. and inserting through 2020; and; and
 (C)by adding at the end the following:  (6)$180,000,000 for each of fiscal years 2021 through 2025.; and
 (2)in subsection (c)— (A)by striking $10,000,000 and inserting $20,000,000; and
 (B)by striking 2020 and inserting 2025. (b)TerminationSection 14704 of title 40, United States Code, is amended by striking 2020 and inserting 2025.
			
